               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                Plaintiff,                            4:19CR3080

    vs.
                                                        ORDER
DANE HUNTER GIESCHEN,

                Defendant.


    IT IS ORDERED:

    1)    Defendant’s unopposed motion for temporary modification of his release
          conditions, (Filing No. 81), is granted.

    2)    Defendant is permitted to travel to Island, Kentucky to visit a
          longtime friend for the week of June 17, 2021 through June 24,
          2021.

    3)    On or before June 12, 2019, Defendant shall provide information to
          his supervising officer which outlines his contact numbers, and
          his transportation and lodging arrangements for the trip.

          Dated this 2nd day of June, 2021.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
